Case: 16-51455      Document: 00514251881         Page: 1    Date Filed: 11/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 16-51455                                     FILED
                                  Summary Calendar                           November 28, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                     Clerk


                                                 Plaintiff-Appellee

v.

DAVID ANDREW DIEHL, also known as David A. Diehl,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1124
                             USDC No. 1:10-CR-297-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       David Andrew Diehl, federal prisoner # 53214-018, appeals the district
court’s order in a discovery dispute pertaining to Diehl’s 28 U.S.C. § 2255
proceeding. Diehl was convicted in 2011 of 10 counts of production of child
pornography.      After a bench trial, he was sentenced to 600 months of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-51455   Document: 00514251881    Page: 2   Date Filed: 11/28/2017


                                 No. 16-51455

imprisonment. This court affirmed, and on October 5, 2015, the Supreme
Court denied certiorari.
       Diehl filed a discovery motion in the district court in anticipation of
seeking relief pursuant to 28 U.S.C. § 2255. The district court denied the
motion, and the government then moved pursuant to 18 U.S.C. § 3509(d) for
an order directing Diehl and his former attorney to return all discovery
materials previously provided to them. The magistrate judge ordered Diehl to
explain what discovery materials he needed and why. Diehl objected, and the
district court overruled the objections and affirmed. Diehl then filed a timely
notice of appeal.
       During the course of the discovery dispute, Diehl timely filed a § 2255
motion in the district court. That motion is still pending.
       We are obligated to examine the basis of our own jurisdiction. Mosley v.
Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Generally, our jurisdiction is limited
to the review of final orders, qualified interlocutory orders, and certain
collateral orders. Goodman v. Harris Cty., 443 F.3d 464, 467 (5th Cir. 2006).
Discovery orders are generally not appealable. Id. Here, Diehl seeks to appeal
an order requiring him to explain what discovery he needs and why. We lack
jurisdiction to review the district court’s interlocutory ruling. See id. at 467-
69.
       Accordingly, we DISMISS the appeal for lack of jurisdiction. Diehl’s
motion for leave to file a supplementary brief is DENIED as moot.




                                       2